Allowability Notice

Claim Objections
Claim 6 is objected to because of the following informalities: a period should be added at the end of the claim.  Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2-17 are allowable over the prior art of record. The closest prior art of record includes US 2009/0306539 A1 to Woodruff et al. (hereinafter, Woodruff). Woodruff discloses advancing a catheter (catheter 110 having catheter shaft 1120) having a first (pressure sensing balloon 1140) and second pressure sensor (pressure sensing balloon 1142) patient ([0048] A further embodiment of a pressure sensing catheter according to an illustrative embodiment is shown in FIGS. 11-15. The illustrative catheter 1100 includes a catheter shaft 1102 having two pressure-sensing balloons 1140 and 1142 located along the shaft in a spaced-apart orientation with respect to the distal end 1110) into the urinary tract of a patient so as position the first sensor at a first location in a urethra of the patient and the second pressure sensor at a second location in a bladder of the ([0049] Thus, the catheter 1100 of this embodiment allows for the sensing and display of at least two remote pressure readings within the patient's body. In this manner, one pressure reading can be from a balloon located within the bladder, while a second pressure reading can be from a balloon placed within a portion of the urethra) and expandable retention members ([0048] The illustrative catheter 1100 includes a catheter shaft 1102 having two pressure-sensing balloons 1140 and 1142 located along the shaft in a spaced-apart orientation with respect to the distal end 1110. At the proximal end of the shaft 1120, there is a permanently mounted transducer base 1150 that includes an infusion/flushing connection tube 1170 as described above) so as to retain the first sensors at the first location and the second sensor at the second location ([0048] the balloons are sized the same as the single balloon 240 described above) 
However, Woodruff makes no mention of expanding an expanding retention member. Woodruff fails to set forth that the retention members are used to retain both of the first sensor at the first location in the urinary tract and the second sensor in the bladder. It is noted that the balloons of Woodruff are expanded prior during the manufacturing process to avoid the introduction of air bubbles and to avoid cyclical filling and refilling [0051], therefore, the intention of these balloons is not the be further expanded while in the urinary tract and bladder. The addition of a separate expandable retention member separate from the balloons of Woodruff would be non-obvious, because Woodruff sets forth specifically at [0009] that the device is intended to perform any action-other than to insert it into the patient’s body and take appropriate measurements. Furthermore, while Woodruff does disclose measuring pressures at the first and second location, it is not disclosed as being done in response to an external stimulus. 
Therefore, Woodruff discloses the claimed invention as set forth and cited above except for expressly disclosing expanding an expandable retention member so as to retain the first sensor at the first location and the second sensor at the second location during exertion of a physiological force on the catheter and measuring pressures at the first location and the second location in response to an external stimulus. The prior art of record also fails to disclose, teach or fairly suggest, singly and in combination, the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791